                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

GINGER P. ELDER                                                                     PLAINTIFF

v.                               Case No. 3:19-cv-00155-KGB

CINDY GILLESPIE, Director,
Arkansas Department of Human Services,
in her official and individual capacity, et al.                                   DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Ginger P. Elder’s motion for leave to proceed in forma

pauperis (Dkt. No. 1). Based on Ms. Elder’s application, she has neither the funds nor the income

to pay the filing fee. Therefore, the Court grants her motion to proceed in forma pauperis and

permits Ms. Elder to proceed without prepayment of the filing fee (Dkt. No. 1).

       It is so ordered this 31st day of May, 2019.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
